Case: 10-20301       Document: 00512401644         Page: 1     Date Filed: 10/09/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 9, 2013
                                     No. 10-20301
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MIGUEL ZAMORA,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CR-400-2


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Miguel Zamora has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Zamora has filed a response. To the extent that Zamora raises claims of
ineffective assistance of counsel, the record is insufficiently developed to allow
consideration of his claims at this time; such claims generally “cannot be
resolved on direct appeal when the claim[s] ha[ve] not been raised before the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-20301     Document: 00512401644     Page: 2   Date Filed: 10/09/2013

                                  No. 10-20301

district court since no opportunity existed to develop the record on the merits of
the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted). We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as
Zamora’s response. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2